985 A.2d 1016 (2009)
STATE
v.
Brandon ROSS.
No. 2007-286-C.A.
Supreme Court of Rhode Island.
December 17, 2009.
Jane McSoley, Department of Attorney General.
Marie T. Roebuck, Office of Public Defender.

ORDER
The defendant Brandon Ross's appeal in this criminal case came before the Court in conference on the state's confession of error. Ross was convicted, following a jury-waived trial of unlawful cultivation of marijuana. On appeal, he challenges as erroneous the trial justice's pre-trial ruling denying his motion to suppress. Ross had moved to suppress the evidence seized and statements made as a direct result of a warrantless search of his apartment, asserting that the search violated the Fourth Amendment to the United States Constitution and article 1, section 6, of the Rhode Island Constitution. Following the filing of Ross's appellate brief, the state filed the instant confession of error concluding therein that the trial justice erred in denying the motion to suppress. The state therefore agrees with the defendant that the conviction should be vacated.
Upon our careful review of the defendant's brief and the state's memorandum addressing the search-and-seizure issue, the Court concludes that the confession of error should be accepted. Accordingly, the defendant's appeal is sustained, and the judgment of conviction is vacated. The case is remanded to the Superior Court for further proceedings.